Case 9:19-cv-80468-RLR Document 7 Entered on FLSD Docket 05/01/2019 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-CV-80468-ROSENBERG/REINHART

 DAVID RAMNARINE,

                 Plaintiff,
 v.

 ECHERD HOSPITALITY, INC.,

             Defendant.
 _________________________________/

      VERIFIED CERTIFICATE OF COUNSEL REGARDING ANY PRIOR FILINGS
               UNDER THE AMERICANS WITH DISABILITIES ACT

         The undersigned counsel for the Plaintiff conducted a search of case filings in the records of

 the Clerk of the United States District Courts for the Southern and Middle Districts of Florida via the

 Courts' CM/ECF computerized court docketing systems prior to filing suit in this action in order to

 ascertain whether the Defendant or the Defendant's property has ever been sued prior to the filing of

 this suit for any alleged violations of the ADA.

         The undersigned concluded that neither the defendant nor the property at issue was the

 subject of a prior ADA Title III lawsuit.

         Dated: May 1, 2019.

                                                        s/Lee D. Sarkin
                                                        DREW LEVITT, ESQ.
                                                        DML2@bellsouth.net
                                                        Florida Bar No: 782246
                                                        LEE D. SARKIN, ESQ.
                                                        Lsarkin@aol.com
                                                        Florida Bar No. 962848
                                                        Attorneys for Plaintiff
                                                        4700 N.W. Boca Raton Blvd.
                                                        Suite 302
                                                        Boca Raton, Florida 33431
                                                        Telephone (561) 994-6922
                                                        Facsimile (561) 994-0837
                                                        Attorneys for Plaintiff
